Scott, Judge,
delivered the opinion of the court.
This was a suit for freedom, begun in McDonald county, by Sylvia against Kirby, which was afterwards taken, by change of venue, to the county of Dallas. It was alleged in the petition that the claimant, Sylvia, a free person ,of color, was held in slavery against her will by Joel Kirby; that in the year 1834, she was unlawfully taken by Kirby, her master, a citizen of the United States, as a slave, into the territory ceded by France to the United States, under the name of Louisiana, which lies north of thirty- six degrees thirty minutes north latitude, and not included within the limits of the state contemplated by the act of congress entitled ‘ ‘ an act to authorize the people of Missouri territory to form a constitution and state government, approved 6th March, 1820that said Kirby went into the said territory with the intention of residing there, and held the claimant within it as a slave for at least one year, who was guilty of no crime and had not been convicted of any *435offence, but was detained solely on tbe ground that she was a slave; that this was in violation of the act of congress above referred to, by reason whereof, she became entitled to her freedom.
To this petition the respondent filed a demurrer, which was sustained by the court below, and judgment was rendered for him, from which the appellant appealed to this court.
The question involved in this case, is similar, in all respects, to that which underwent consideration in Scott v. Emerson, 15 Mo. Rep. 576. That case is decisive of this. The judgment of the Circuit Court is, therefore, affirmed;
the other judges concurring.